
Exhibit 10.61

 
PROMISSORY NOTE


Principal
$45,000.00
Loan Date
07-20-2010
Maturity
07-20-2013
Loan No.
 
Call/Coll
              610
Account
Officer
086
Initials
References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing "* * *" has been omitted due to text length
limitations.



Borrower:
AMERICAN CONSUMERS INC DBA: SHOP RITE
55 HANNAH WAY
ROSSVILLE, GA  30741
Lender:
GATEWAY BANK & TRUST
Main
5102 Alabama Hwy
Ringgold, GA  30736
(706) 965-5500






       
Principal Amount:   $45,000.00
Date of Note:  July 20, 2010



PROMISE TO PAY. AMERICAN CONSUMERS INC ("Borrower") promises to pay to GATEWAY
BANK & TRUST ("Lender"), or order, in lawful money of the United States of
America, the principal amount of Forty-five Thousand & 00/100 Dollars
($45,000.00), together with interest on the unpaid principal balance from July
20, 2010, calculated as described in the “INTEREST CALCULATION METHOD” paragraph
using an interest rate of 6.500% per annum based on a year of 360 days, until
paid in full. The interest rate may change under the terms and conditions of the
“INTEREST AFTER DEFAULT” section.


PAYMENT.  Borrower will pay this loan in 36 payments of $1,381.34 each payment.
Borrower’s first payment is due August 20, 2010, and all subsequent payments are
due on the same day of each month after that. Borrower’s final payment will be
due on July 20, 2013, and will be for all principal and all accrued interest not
yet paid. Payments include principal and interest. Unless otherwise agreed or
required by applicable law, payments will be applied first to any accrued unpaid
interest; then to principal; then to any unpaid collection costs; and then to
any late charges. Borrower will pay Lender at Lender's address shown above or at
such other place as Lender may designate in writing.


MAXIMUM INTEREST RATE. Under no circumstances will the interest rate on this
Note exceed the lesser of 18.000% per annum or the maximum rate allowed by
applicable law.


INTEREST CALCULATION METHOD.  Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding.  All interest payable under
this Note is computed using this method.


PREPAYMENT; MINIMUM INTEREST CHARGE. Borrower agrees that all loan fees and
other prepaid finance charges are earned fully as of the date of the loan and
will not be subject to refund upon early payment (whether voluntary or as a
result of default), except as otherwise required by law. In any event, even upon
full prepayment of this Note, Borrower understands that Lender is entitled to a
minimum interest charge of $10.00.  Other than Borrower's obligation to pay any
minimum interest charge, Borrower may pay without penalty all or a portion of
the amount owed earlier than it is due.  Early payments will not, unless agreed
to by Lender in writing, relieve Borrower of Borrower's obligation to continue
to make payments under the payment schedule. Rather, early payments will reduce
the principal balance due and may result in Borrower’s making fewer payments.
Borrower agrees not to send Lender payments marked "paid in full", "without
recourse", or similar language.  If Borrower sends such a payment, Lender may
accept it without losing any of Lender's rights under this Note, and Borrower
will remain obligated to pay any further amount owed to Lender.  All written
communications concerning disputed amounts, including any check or other payment
instrument that indicates that the payment constitutes "payment in full" of the
amount owed or that is tendered with other conditions or limitations or as full
satisfaction of a disputed amount must be mailed or delivered to: GATEWAY BANK &
TRUST, Main, 5102 Alabama Hwy, Ringgold, GA 30736.


LATE CHARGE.  If a payment is 10 days or more late, Borrower will be charged
10.000% of the unpaid portion of the regularly scheduled payment or $10.00,
whichever is greater, regardless of any partial payments Lender has received.


INTEREST AFTER DEFAULT.  Upon default, including failure to pay upon final
maturity, the total sum due under this Note will continue to accrue interest at
the interest rate under this Note.


DEFAULT.  Each of the following shall constitute an event of default ("Event of
Default") under this Note:


Payment Default.  Borrower fails to make any payment when due under this Note.


Other Defaults.  Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in

 
 

--------------------------------------------------------------------------------

 

this Note or in any of the related documents or to comply with or to perform any
term, obligation, covenant or condition contained in any other agreement between
Lender and Borrower.


Default in Favor of Third Parties.  Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower's property or Borrower's ability to repay this
Note or perform Borrower's obligations under this Note or any of the related
documents.


False Statements.  Any warranty, representation or statement made or furnished
to Lender by Borrower or on Borrower's behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.


Death or Insolvency.  The death of a Borrower or the dissolution or termination
of Borrower's existence as a going business, the insolvency of Borrower, the
appointment of a receiver for any part of Borrower's property, any assignment
for the benefit of creditors, any type of creditor workout, or the commencement
of any proceeding under any bankruptcy or insolvency laws by or against
Borrower.


Creditor or Forfeiture Proceedings.  Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan.  This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender.  However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.


Events Affecting Guarantor.  Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note.


Adverse Change.  A material adverse change occurs in Borrower's financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.


Insecurity.  Lender in good faith believes itself insecure.


LENDER'S RIGHTS.  Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.


ATTORNEYS' FEES; EXPENSES.  Lender may hire or pay someone else to help collect
this Note if Borrower does not pay.  Borrower will pay Lender that amount.  This
includes, subject to any limits under applicable law, Lender's costs of
collection, including court costs and fifteen percent (15%) of the principal
plus accrued interest as attorneys' fees, if any sums owing under this Note are
collected by or through an attorney at law, whether or not there is a lawsuit,
and legal expenses for bankruptcy proceedings (including efforts to modify or
vacate any automatic stay or injunction), and appeals.  If not prohibited by
applicable law, Borrower also will pay any court costs, in addition to all other
sums provided by law.


GOVERNING LAW.  This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of
Georgia without regard to its conflicts of law provisions.  This Note has been
accepted by Lender in the State of Georgia.


DISHONORED ITEM FEE.  Borrower will pay a fee to Lender of $15.00 or five
percent (5%) of the face amount of the check, whichever is greater, if Borrower
makes a payment on Borrower's loan and the check or preauthorized charge with
which Borrower pays is later dishonored.


RIGHT OF SETOFF.  To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account).  This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the
future.  However, this does not include any IRA or Keogh accounts, or any trust
accounts for which setoff would be prohibited by law.  Borrower authorizes
Lender, to the extent permitted by applicable law, to charge or setoff all sums
owing on the indebtedness against any and all such accounts, and, at Lender's
option, to administratively freeze all such accounts to allow Lender to protect
Lender's charge and setoff rights provided in this paragraph.


COLLATERAL.  Borrower acknowledges this Note is secured by REGISTER GUN SYSTEMS
SOLD TO AMERICAN CONSUMERS INC FROM POSTEC.
 <PAGE>

 
 

--------------------------------------------------------------------------------

 



PROMISSORY NOTE
(Continued)
                                                                                                                            Page
2





SUCCESSOR INTERESTS.  The terms of this Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.


GENERAL PROVISIONS.  If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note.  Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them.  Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, and notice of dishonor.  Upon any
change in the terms of this Note, and unless otherwise expressly stated in
writing, no party who signs this Note,  whether as maker,  guarantor,
accommodation maker or endorser, shall be released from liability.  All such
parties waive any right to require Lender to take action against any other party
who signs this Note as provided in O.C.G.A.  Section 10-7-24 and agree that
Lender may renew or extend (repeatedly and for any length of time) this loan or
release any party or guarantor or collateral; or impair, fail to realize upon or
perfect Lender's security interest in the collateral; and take any other action
deemed necessary by Lender without the consent of or notice to anyone.  All such
parties also agree that Lender may modify this loan without the consent of or
notice to anyone other than the party with whom the modification is made.  The
obligations under this Note are joint and several.


THIS NOTE IS GIVEN UNDER SEAL AND IT IS INTENDED THAT THIS NOTE IS AND SHALL
CONSTITUTE AND HAVE THE EFFECT OF A SEALED INSTRUMENT ACCORDING TO LAW.


BORROWER:



         By: /s/ Paul R. Cook             
 
(Seal)
 
AMERICAN CONSUMERS INC
 




